HOBSON, Acting Chief Judge.
Appellant takes this interlocutory appeal from an order denying its motion to dismiss Count II of appellee’s complaint alleging that appellee was entitled to an equitable lien. Appellant also seeks review of an order denying its motion to strike certain paragraphs of the complaint. Appellant also challenges the right of appellee to pray for a money judgment and attorneys fees when the complaint is alleging the entitlement to an equitable lien.
A careful reading of the entire complaint being challenged here shows that the necessary allegations, which are to be taken as true, are sufficient to state a cause of action for an equitable lien.
We also feel that the trial judge was eminently correct in denying the motion to strike.
Under the allegations of the count before us it is premature to determine whether or not appellee may be entitled to a money judgment. However, there are no allegations in the count under consideration that would entitle appellee to attorney’s fees.
Affirmed except as to the prayer for attorneys fees which should be stricken.
DAYTON, Associate Judge, concurs.
McNULTY, J., concurs in conclusion only.